      Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 1 of 8 Page ID #:97



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     BRETT A. SAGEL (Cal. Bar No. 243918)
 4   Assistant United States Attorney
          Ronald Reagan Federal Bldg & U.S. Courthouse
 5        411 West 4th Street, Suite 8000
          Santa Ana, California 92701
          Telephone:      (714) 338-3598
 6        Facsimile:      (714) 338-3708
          E-mail:    brett.sagel@usdoj.gov
 7
     Attorneys for Plaintiff
 8   UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                 SOUTHERN DIVISION

13   UNITED STATES OF AMERICA,               Case No. SA CR 21-031-CJC

14              Plaintiff,                   GOVERNMENT’S RESPONSE TO MODIFIED
                                             PRESENTENCE INVESTIGATION REPORT
15                    v.                     AND INITIAL SENTENCING POSITION;
                                             MEMORANDUM OF POINTS AND
16   OMAR LOPEZ RODRIGUEZ,                   AUTHORITIES
       aka “Omar Rodriguez,”
17     aka “Omar Rodriguez Lopez,”           Hearing Date: June 7, 2021
       aka “Carlos Rodriguez                 Hearing Time: 9:00 a.m.
18          Lopez,”
       aka “Carlos Rodriguez,”
19
                Defendant.
20

21
           Plaintiff United States of America, by and through its counsel
22
     of record, the Acting United States Attorney for the Central District
23
     of California and Assistant United States Attorney Brett A. Sagel,
24
     hereby files its response to the modified presentence investigation
25
     report and initial position regarding an appropriate sentence.
26
     ///
27
     ///
28
      Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 2 of 8 Page ID #:98



 1        The government’s response and position are based upon the

 2   attached memorandum of points and authorities, the Modified

 3   Presentence Investigation Report, the files and records in this case,

 4   and such further evidence and argument as the Court may permit.

 5   Dated: May 24, 2021                  Respectfully submitted,

 6                                        TRACY L. WILKISON
                                          Acting United States Attorney
 7
                                          SCOTT M. GARRINGER
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10                                           /s/
                                          BRETT A. SAGEL
11                                        Assistant United States Attorney
12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
      Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 3 of 8 Page ID #:99



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        The parties have entered into a binding plea agreement under

 4   Federal Rule of Criminal Procedure 11(c)(1)(C).          Pursuant to the plea

 5   agreement, defendant OMAR LOPEZ RODRIGUEZ (“defendant”) pled guilty

 6   to a single-count information charging a violation of 8 U.S.C.

 7   § 1326(a), illegal reentry by an alien following deportation or

 8   removal.

 9        At his change of plea hearing, defendant admitted that he was

10   previously deported or removed from the United States on or about

11   November 16, 2012, and that he thereafter knowingly and voluntarily

12   reentered and remained in the United States without lawful

13   permission.    Prior to defendant’s deportation or removal, on or about

14   August 21, 2008, defendant was convicted of Possess, Use, and Carry a

15   Firearm During, in Relation to, and in Furtherance of the Commission

16   of a Crime of Violence, in violation of Title 18, United States Code,

17   Section 924(c)(1), in the United States District Court for the

18   District of Utah, Case Number DUTX2:08CR000099-004 DAK, for which

19   defendant was sentenced to 60 months of imprisonment, and on or about

20   November 3, 2008, defendant was convicted of Attempted Aggravated

21   Burglary, in violation of Title 76, Chapter 6, Section 203, Utah Code

22   Annotated (1953), in the Third District Court of the State of Utah,

23   County of Salt Lake, Case Number 071907647 FS, for which defendant

24   was sentenced to an indeterminate term of not less than one year nor

25   more than fifteen years of imprisonment.         Subsequent to defendant’s

26   deportation or removal, on or about July 31, 2020, defendant was

27   convicted of Carrying a Loaded Firearm in Public with a Prior, in

28   violation of California Penal Code Section 25850(a)/(c)(1) and
     Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 4 of 8 Page ID #:100



 1   Possession of Ammunition by a Prohibited Person, in violation of

 2   California Penal Code Section 30305(a)(1), in the Superior Court of

 3   the State of California, County of Orange, Case Number 20CF1458, for

 4   which defendant was sentenced to 16 months of imprisonment.

 5   II.    SENTENCING GUIDELINES CALCULATIONS

 6          The United States Probation Office (“USPO”) prepared a Modified

 7   Presentence Investigation Report (“MPSR”) calculating a criminal

 8   history category of IV based on seven criminal history points.            (MPSR

 9   ¶ 22.)   Defendant objected to the criminal history calculation and

10   argues that defendant should be criminal history category III.            (CR

11   26.)   The government will agree for sentencing purposes that

12   defendant is a criminal history category III.

13          Pursuant to the terms of the binding plea agreement filed in

14   this case, the parties have stipulated to a total offense level of 17

15   based on the following calculation: a base offense level of 8

16   pursuant to U.S.S.G. § 2L1.2(a); a 10-level increase because

17   defendant sustained a felony conviction for which the sentence

18   imposed was five years or more and occurred before defendant’s

19   initial removal order under U.S.S.G. § 2L1.2(b)(2)(A); a 6-level

20   increase because defendant sustained a felony conviction for which

21   the sentence imposed was more than one year and one month and

22   occurred after defendant’s initial removal order under U.S.S.G. §

23   2L1.2(b)(3)(C); less 3 levels for acceptance of responsibility under

24   U.S.S.G. § 3E1.1(a), and less 4 levels for early disposition under

25   U.S.S.G. § 5K3.1.    An early disposition departure is appropriate in

26   defendant’s case because it avoids an unwarranted sentencing

27   disparity with other defendants who obtain the benefits of the fast-

28   track departure.

                                          2
     Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 5 of 8 Page ID #:101



 1        The parties have agreed that an appropriate sentence for

 2   defendant is one including a sentence of imprisonment at the low end

 3   of the range determined by this total offense level and defendant’s

 4   criminal history category without any departure based on inadequacy

 5   of criminal history under U.S.S.G. § 4A1.3.

 6   III. GOVERNMENT’S SENTENCING RECOMMENDATION

 7        Accordingly, based on a total offense level of 17 and a criminal

 8   history category of III, the resulting advisory guideline range is 30

 9   to 37 months.   The government respectfully recommends, as the parties

10   stipulated in the binding plea agreement, that the Court impose a

11   low-end sentence of 30 months’ imprisonment, followed by a one-year

12   period of supervised release subject to certain conditions to which

13   the parties previously agreed, and a special assessment of $100.

14        The recommended 30-month sentence is reasonable in light of the

15   factors the Court must consider under 18 U.S.C. § 3553(a) because

16   such a sentence is warranted to ensure sufficient deterrence to

17   future criminal conduct.     Accordingly, the recommended sentence would

18   serve to promote respect for the immigration and criminal laws, deter

19   defendant and others from illegally re-entering the United States,

20   and protect the public from future crimes by this defendant.            Such a

21   sentence is also consistent with sentences received by other Section

22   1326 offenders in this District who qualify for early disposition,

23   thus avoiding unwarranted sentencing disparities.          Accordingly, the

24   government respectfully recommends, as the parties stipulated in the

25   Rule 11(c)(1)(C) plea agreement, that the Court impose a low-end

26   sentence of 8 months’ imprisonment.

27

28

                                          3
     Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 6 of 8 Page ID #:102



 1   IV.   IMPOSITION OF SUPERVISED RELEASE

 2         An amendment to the Sentencing Guidelines advises that

 3   sentencing courts should not impose periods of supervised release for

 4   aliens who are likely to be deported after a period of imprisonment.

 5   U.S.S.G. § 5D1.1(c) (effective Nov. 1, 2011).         In this case,

 6   defendant will likely be deported following his term of imprisonment.

 7   However, for the following reasons, the government urges the Court to

 8   impose a one-year term of supervised release, as the parties

 9   stipulated in the binding plea agreement.

10         District courts have wide latitude in imposing conditions of

11   supervised release.    United States v. Blinkinsop, 606 F.3d 1110, 1118

12   (9th Cir. 2010); United States v. Weber, 451 F.3d 552, 557 (9th Cir.

13   2006).    A sentencing court even has broad discretion to impose

14   conditions of supervised release in addition to those mandated by

15   statute.   18 U.S.C. § 3583(d) (district court may impose “any

16   condition set forth as a discretionary condition of probation in

17   section 3563(b) and any other condition it considers to be

18   appropriate”).1     The Sentencing Guidelines, tracking the language of
19   18 U.S.C. § 3553(a) concerning imposition of sentence, recognize this

20   broad discretion:

21              The [district] court may impose other conditions of
           supervised release to the extent that such conditions
22         (1) are reasonably related to (A) the nature and
           circumstances of the offense and the history and
23
           characteristics of the defendant; (B) the need for the
24         sentence imposed to afford adequate deterrence to criminal
           conduct; (C) the need to protect the public from further
25         crimes of the defendant; (D) the need to provide the
           defendant with needed educational or vocational training,
26         medical care, or other correctional treatment in the most
27
           1Indeed, 18 U.S.C. § 3583(d) contemplates that supervision may
28   be imposed for “an alien defendant [who] is subject to deportation.”
     18 U.S.C. § 3583(d).
                                      4
     Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 7 of 8 Page ID #:103



 1        effective manner; and (2) involve no greater deprivation of
          liberty than is reasonably necessary for the purposes set
 2        forth above and are consistent with any pertinent policy
          statements issued by the Sentencing Commission.
 3

 4   U.S.S.G. § 5D1.3(b).

 5        In this case, the Court should order a one-year term of

 6   supervised release because defendant poses a danger to the community;

 7   in addition to the current offense, his criminal history includes:

 8   possessing, using, carrying a firearm during a crime of violence;

 9   attempted aggravated burglary; and carrying a loaded firearm in

10   public with a prior, and, thus, betrays a disregard for the criminal

11   and immigration laws of the United States.         Also, a one-year term of

12   supervised release is specified in the binding plea agreement, and

13   the parties’ bargain should be honored.        Moreover, the imposition of

14   supervised release would provide an additional incentive for

15   defendant to refrain from unlawfully returning to the United States.

16   If defendant were unlawfully to re-enter, the terms of defendant’s

17   supervised release could be deemed violated, regardless of whether

18   the government sought another Section 1326 prosecution.           In the

19   unlikely event that defendant were allowed lawfully to return to the

20   United States, the USPO could more effectively monitor defendant, and

21   hopefully guide him away from any future criminal activity.            The

22   imposition of supervised release would also afford superior

23   deterrence to criminal conduct and would more effectively protect the

24   public from any future crimes of defendant.         There would be no

25   greater deprivation of liberty than necessary, and no undue expense

26   of USPO resources, because there would be no reporting requirement

27   for defendant unless he actually returned to the United States.

28

                                          5
     Case 8:21-cr-00031-CJC Document 27 Filed 05/24/21 Page 8 of 8 Page ID #:104



 1           Because the Sentencing Guidelines are advisory only, and in

 2   light of the broad discretion afforded the Court in this area, the

 3   government recommends that the Court find, notwithstanding Section

 4   5D1.1(c)’s language, that supervised release is appropriate in this

 5   case.     See United States v. Apodaca, 641 F.3d 1077, 1081 (9th Cir.

 6   2011) (Sentencing Guidelines for supervised release are advisory

 7   only); Blinkinsop, 606 F.3d at 1118; Weber, 451 F.3d at 557.

 8   Accordingly, in addition to a 30-month term of imprisonment, this

 9   Court should impose a one-year term of supervised release.

10   V.      CONCLUSION

11           For the foregoing reasons, the government respectfully requests

12   that this Court sentence defendant to a term of 30 months’

13   imprisonment, followed by a one-year period of supervised release,

14   and order defendant to pay a special assessment of $100.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          6
